Honorable F. B.&oyd,   Jr.             Opinion No. M-69
District Attorney
79th Judicial District                 Re:   Whether Starr County can
P. 0. Box 965                                legally pay for telephone
Alice, Texas 78332                           services used by the U. S.
                                             Tick Inspector, who is
Dear Mr. Floyd:                              stationed in Starr County.

          Your letter of April 14, 1967, requesting the opinion
of this office on the above-stated question, reads, in part, as
follows :

         "Starr County, Texas owns and provides cattle
    dipping vats for tick eradication in the County.
    The United States Government has stationed a tick
    inspector there in the County. In the past the
    County has furnished and paid for telephone serv-
    Lee for the federal tick inspector. An objection
    has been made to the payment of the bills for the
    telephone service by the County.



          "Please return a formal opinion as to whether
     or not Starr County, Texas can legally pay for
     telephone services used by the U. S. Tick Inspector
     stationed in Starr County, Texas."

          Title 17, (Articles 1525a, 1525b, 1525~~ 1525a, 1525e,
1525f and 1525g), Vernon's Penal Code, pertains to the eradication,
treatment, etc.. of contagious, infectious and communicable dis-
eases of livestock, domestic animals and domestic fowls in this
State. The above-mentioned statutes authorize the Texas Animal
Health Commission and the commissioners' courts of the various
counties to perform certain duties as are imposed upon them by
such statutes and further impowers the commissioners' courts to
expend county funds for the various purposes therein enumerated.
                             - 317 -
Hon. F. B.             page 2     (M-69)




          The courts of Texas have repeatedly held that county
commissioners' courts may exercise only such authority as is
conferred upon them by the Constitution and statutes of this
State, either by express terms or by implication. Tex. Const.,
Art. V, Sec. 18: Bland v. Crr, 90 Tex. 492, 39 S.W. 558 (1897):
Rooer v. Hall, 280 S.W. 289 (Tex.Civ.App. 1925); Landman v.
State, 97 S.W.2d 264 (Tex.Civ.App. 1936, error ref.); El Paso
Countv v. Elam, 106 S.W.2d 393 (Tex.Civ,App. 1937); Hill v.
Sterrett, 252 S.W.2d 766 (Tex.C!iv.App.1952, error ref., n.r.e.).

          After a careful study of the Constitution and statutes
of this State, we find no provision authorizing the commissioners'
court to pay out of county funds for telephone services used by
a U. S. Tick Inspector stationed within the county.

          Both Section 5 and Section 6 of Article 1525c, Vernon's
Penal code (the Tick Eradication Law), make reference only to
local inspectors nominated by the commissioners' court and appointed
and directed by the Texas Animal Health Commission.

          In view of the foregoing, it is the opinion of this of-
fice that the county commissioners' court is not authorized to pay
the telephone bill for the U. S, Tick Inspector stationed within
                                                       _
the county.

                         SUMMARY

          The county commissioners' court is not
     authorized to pay the telephone bill for the
     U. S. Tick Inspector stationed within the
     county.

                                       Yofls very truly,



                                             ORB C. MARTIN
                                           orney General of Texas

Prepared by Alan Minter
Assistant Attorney General
                             - 318 -
Hon. F. B.             page    3   W-69)




APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Pat Bailey
Terry Goodman
Monroe Clayton
Ralph Rash

STAFF MGAL ASSISTANT
A. J. CARVBBI, JR,




                              - 319 ”